DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 discloses amended limitation “such that the presence of regionality, which is an indication that an application has a higher level of use in a specific region in comparison to other regions, is determined when the calculated scores for a predetermined number or larger number of regions are equal to or greater than the predetermined value,” and this limitation is not disclosed by the Applicant’s original disclosure such that it can be considered new matter.  The Applicant is reminded to utilize language consistent with Applicant’s original disclosure in order to avoid the appearance of new matter.  Claims 2-7 are rejected for failing to cure the deficiency of claim 1.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the communication network" in line 32.  There is insufficient antecedent basis for this limitation in the claim as this is the first recitation of a communication network.  Claims 2-7 are also rejected for failing to cure the deficiency of claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
At step 1, independent claim 1 recites a system comprising multiple components (a mobile communication terminal, a determination device, a storage device and circuitry), and therefore is a machine, which is a statutory category of invention.
At step 2A, prong one, the claim(s) recite(s):
total a numerical value indicating a use tendency of a specific application in each of a plurality of regions using the use history information in which a position indicated by the position information is included in a region on a basis of the use history information for the specific application stored in the storage device, the use tendency being a value indicating a number of users who are located in the region and who use the specific application or indicating how often users located in the region use the specific application,
total a number of regions including the position indicated by the position information among the plurality of regions using the use history information for the specific application stored in the storage device,
calculate a score for each of the plurality of regions on the basis of the numerical value indicating the use tendency and the number of regions for the specific application,
determine, as a determination result, a presence or absence of regionality for the specific application on the basis of the score, such that the presence of regionality, which is an indication that an application has a higher level of use in a specific region in comparison to other regions, is determined when the calculated scores for a predetermined number or larger number of regions are equal to or greater than the predetermined value; and actively transmit the determination result data, as recommendation information, to an external device via the communication network.

These limitations, under their broadest reasonable interpretation, cover a process that could be performed mentally and a process that could be performed with mathematical relationships and calculations but for the recitation of generic computer components. That is, other than reciting a determination device comprising circuitry to perform the totaling, calculation and determining, nothing in the claim element precludes the step from being performed mentally/with pen and paper and from utilizing mathematical relationships and calculations. For example, a user who receives history information, position information and user identification information could total a numerical value, total a number of regions, calculate a score, and determine a determination result/presence or absence of regionality. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships and calculations but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites a mental process and mathematical relationships and calculations.
At step 2A, prong two, this judicial exception is not integrated into a practical application because the claim recites the additional elements of a system, a determination device, a storage device, circuitry, an external device, a communication network, a mobile communication network, and mobile communication terminals. These elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)). These limitations can also be viewed as an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
At step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a system, a determination device, a storage device, circuitry, an external device, a communication network, a mobile communication network, and mobile communication terminals amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional claim elements are: 
at least one mobile communication terminal configured to record a time of starting an application used by a user and a time of ending the application in association with position information indicating a position of the user when the application is used;
a storage device configured to accumulate and store use history information in which application identification information for identifying the application used by a user, position information indicating the position of the user when the application is used, and user identification information for identifying the user are correlated with each other whenever a plurality of applications are used by a plurality of users;
actively transmit the determination result data, as recommendation information, to an external device via the communication network;
wherein the circuitry is configured to receive the use history information repeatedly at arbitrary times through a mobile communication network from a plurality of mobile communication terminals each of which is respectively used by the plurality of users, and store the received use history information in the storage device.

The limitations “record a time of starting…” and “accumulate and store …” are mere data gathering and storage is insignificant extra-solution (pre-solution) activity and is well-understood, routine, and conventional.  The limitation “actively transmit the determination result…” is mere data output and storage, is insignificant extra-solution (post-solution) activity and is well-understood, routine, and conventional. The limitation “receive the use history information repeatedly…” is mere data gathering and storage, is insignificant extra-solution (post-solution) activity and is well-understood, routine, and conventional.  
As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional.  The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity such as i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014); and iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93); v. Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754; and iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).   See MPEP 2106.05(d) and 2106.05(g).  Thus, the claim is not patent eligible.

Dependent claims 2-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
At step 2A, prong one, the claim(s) recite(s):
wherein the circuitry totals a number of unique users identified by the user identification information as the numerical value indicating the use tendency;
the circuitry further totals a number of unique users identified by the user identification information using the use history information in which the residences indicated by the residence information of the users identified by the user identification information are included in each of a plurality of residential regions for each of a plurality of applications and each of the plurality of residential regions on the basis of the use history information and the residence information, and the circuitry excludes the application from being an object to be recommended, from being an object to be totaled, for which at least one of the numbers of unique users in the plurality of residential regions is less than a threshold value;
the circuitry identifies a movement state of the user by determining a change in the position of the user indicated by the position information included in the use history information stored in the storage device, and excludes the use history information from being an object to be recommended, from being an object to be totaled, for which at least one of the numbers of unique users in the plurality of residential regions is less than a threshold value;
the circuitry extracts a word associated with a place name from the descriptive information corresponding to the specific application stored in the storage device, and the circuitry determines the presence or absence of regionality on the basis of the score and the word;
wherein the circuitry determines the presence or absence of regionality by using machine learning with the score and a numerical value based on the word as a feature;
wherein the numerical value based on the word is a statistical value that is calculated on a basis of a distance between a position identified by the word and a position indicated by the position information included in the use history information for the specific application stored in the storage device.

These limitations, under their broadest reasonable interpretation, cover a process that could be performed mentally and a process that could be performed with mathematical relationships and calculations but for the recitation of generic computer components. That is, other than reciting a system to perform these operations, nothing in the claim element precludes the step from being performed mentally/with pen and paper and from utilizing mathematical relationships and calculations. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships and calculations but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claims recite a mental process and mathematical relationships and calculations.
At step 2A, prong two, this judicial exception is not integrated into a practical application because the claim recites the additional element of a storage device for storing residence/descriptive information. This element is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (see MPEP 2106.05(f)). This limitation can also be viewed as an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
At step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional element of a storage device amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional claim elements are: 
wherein the storage device stores residence information indicating residences of the users;
wherein the storage device stores descriptive information for describing details of each of the plurality of applications.

The limitations “wherein the storage device stores residence information…” and “wherein the storage device stores descriptive information…” are mere data gathering and storage and are insignificant extra-solution (pre-solution) activity and are well-understood, routine, and conventional.  
As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional.  The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity such as i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014); and iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93); v. Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754; and iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).   See MPEP 2106.05(d) and 2106.05(g).  Thus, the claims are not patent eligible.

Response to Arguments
Applicant's arguments filed 04/28/2022 have been fully considered but they are not persuasive.  

On page 7, the applicant argues that:
Regarding the 112(b) rejection, “With respect to the rejection of Claims 1-7 under 35 U.S.C. §112(b), the Examiner believes the term "regionality" is unclear in Claims 1, 5, and 6. However, amended Claim 1 makes it clear that there is a presence of regionality when the calculated "score" for a predetermined number or larger number of use regions are equal to or greater than a predetermined value (see paragraph [0024]). Also, based on the interview, amended Claim 1 also makes it clear that regionality "is an indication that an application has a higher level of use in a specific region in comparison to other regions."”

The examiner respectfully disagrees because:
While the amendment clears up the 112(b) issue regarding defining “regionality,” the applicant has introduced new matter into the claims as the specification does not disclose “such that the presence of regionality, which is an indication that an application has a higher level of use in a specific region in comparison to other regions” as recited by the amended claim 1.  Therefore, the claim is rejected under 112(a).

On pages 7-11, the applicant argues that:
Regarding the 101 rejection, “amended Claim 1 is directed to a system that includes "at least one mobile communication terminal configured to record a time of starting an application used by a user and a time of ending the application in association with position information indicating a position of the user when the application is used." Applicant submits that this feature which is required to be performed on a mobile communication terminal, and it integral to the invention as a whole, clearly cannot practically be performed in the human mind...Claim 1 has been amended to recite "actively transmit the determination result data, as recommendation information, to an external device via the communication network." Therefore, evaluating the claim language "as a whole," including the "combination of elements" recited, demonstrates that the claims are clearly directed to the "practical application" of receiving the use history information repeatedly at arbitrary times through a mobile communication network from a plurality of mobile communication terminals each of which is respectively used by the plurality of users, performing a process to classify an application in consideration of regionality in a use tendency of the application, and then transmitting the result as recommendation information (such as a recommend application to download) to an external device via a network (such as to a mobile communication terminal). Even if the Action considers that the claim language may include one or more "conventional elements," the claim elements as a whole nevertheless "still integrate ... into a practical application, thereby satisfying the subject matter eligibility requirement”

The examiner respectfully disagrees because:
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011)… The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (noting that the claimed "conversion of [binary-coded decimal] numerals to pure binary numerals can be done mentally," i.e., "as a person would do it by head and hand.")…If a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. For example, a user who receives history information, position information and user identification information could total a numerical value, total a number of regions, calculate a score, and determine a presence or absence of regionality by using pen and paper. See MPEP 2106.04(a)(2) III Mental Processes.  The claim limitations disclose mathematical concepts and calculations. These limitations, under their broadest reasonable interpretation, cover a process that could be performed with mathematical relationships and calculations but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, under its broadest reasonable interpretation, covers mathematical relationships and calculations but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claims recite mathematical relationships and calculations.
The storage device accumulates and stores use history information and this data collection is mere data gathering and storage is insignificant extra-solution (pre-solution) activity and is well-understood, routine, and conventional as the collection of data occurs prior to the abstract idea being performed.  Circuitry that receives the use history information repeatedly is merely continuous data gathering and storage, is insignificant extra-solution (post-solution) activity and is well-understood, routine, and conventional as the collection of data occurs subsequent to the abstract idea being performed.   Utilizing a mobile communication terminal configured to record a time of starting an application used by a user and a time of ending the application in association with position information indicating a position of the user when the application is used is mere data gathering and storage is insignificant extra-solution (pre-solution) activity and is well-understood, routine, and conventional as this collection of data by the mobile communication terminal occurs prior to the abstract idea being performed.  Actively transmitting the determination result data, as recommendation information, to an external device via the communication network is mere data output and storage, is insignificant extra-solution (post-solution) activity and is well-understood, routine, and conventional as the output of data occurs subsequent to the abstract idea being performed.  Receiving the use history information repeatedly at arbitrary times through a mobile communication network from a plurality of mobile communication terminals each of which is respectively used by the plurality of users, and performing a process to classify an application in consideration of regionality in a use tendency of the application occurs after the completion of the judicial exception.  Accordingly, as the Supreme Court has determined that the collection and storage of data is insignificant extra-solution activity and is well-understood, routine, and conventional, the abstract idea is not integrated into a practical application as the collection and storage of data in the claims occur prior to and subsequent to the abstract idea being performed.  
As explained by the Supreme Court, the addition of insignificant extra-solution activity does not amount to an inventive concept, particularly when the activity is well-understood or conventional.  The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity such as i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014); and iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93); v. Consulting and updating an activity log, Ultramercial, 772 F.3d at 715, 112 USPQ2d at 1754; and iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).   See MPEP 2106.05(d) and 2106.05(g).  Thus, the claims are not patent eligible.


Support for Amendments and Newly Added Claims
Applicants are respectfully requested, in the event of an amendment to claims or submission of new claims, that such claims and their limitations be directly mapped to the specification, which provides support for the subject matter.  This will assist in expediting compact prosecution and reducing potential 35 USC § 112(a) or 35 USC § 112, 1st paragraph issues that can arise when claims are amended.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.121(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.  The examiner thanks the Applicant in advance for providing support for any amendments or newly added claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEDRA M MCQUITERY whose telephone number is (571)272-9607. The examiner can normally be reached Monday - Thursday, 8 am - 6 pm (C.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Diedra McQuitery/Primary Examiner, Art Unit 2166